Citation Nr: 1500687	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a urinary/renal system disability (claimed as residuals of a left kidney injury, left pyelonephritis, urethritis, trigonitis, and contracture of the bladder neck).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2012, the Veteran and his spouse testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in the Veterans Benefits Management System (VBMS) system.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a urinary/renal system disability, claimed as residuals of a left kidney injury, left pyelonephritis, urethritis, trigonitis, and contracture of the bladder neck.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Pursuant to the July 2014 Board Remand, a VA addendum medical opinion was obtained to assist in determining the etiology of a urinary system disability and for compliance with the October 2013 Board Remand.  In an August 2014 VA addendum medical opinion, the VA examiner who conducted the February 2014 VA examination indicated that there is no confirmation of current urethritis, trigonitis, or bladder neck contracture.  He opined that it is less likely than not that the Veteran's current prostatic hypertrophy is in any way related to the urinary complaints while in service since the Veteran went 40 years without urinary symptoms.  He also indicated, however, that the Veteran continues to complain of discomfort in the left upper lumbar area, which he reported as having begun while in service.  The VA examiner noted that recent evaluation of the Veteran's urinary tract, including both ultrasound and computed tomography examination, has not confirmed a renal source of the pain.  As such, the VA examiner recommended a new request for an examination of the Veteran to assist in determining the source of the left upper lumbar discomfort since the Veteran dated the onset of the discomfort during service.  The VA examiner also indicated that the source of the left upper lumbar discomfort has not been apparent to the Veteran's primary care physician.

In the July 2014 Remand instructions, the Board charged the AOJ with obtaining an addendum medical opinion from the February 2014 VA examiner.  The Board explicitly instructed that, "if the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to diagnosis and causation...such examination should be scheduled."  As discussed above, the VA examiner recommended a new examination.  To date, the Veteran has not been afforded a new VA examination since February 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In a November 2014 submission, the Veteran contended that he injured the left kidney during a parachute jump in service.  A narrative summary in the Veteran's service treatment records from a period of hospitalization from October 1963 to December 1963 indicated that an excretory urogram revealed poor filling of the left kidney.  The Veteran contends that since then he has had a dull soreness of his left side.  Given the Veteran's contentions of a left kidney injury in service and left side pain in service and since service, and the VA examiner's August 2014 addendum medical opinion, a new VA examination is necessary to assist in determining the etiology of any urinary system disorder, to include any kidney disorder, if any.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the current prostatic hypertrophy and any urinary/renal system disability, to include residuals of a left kidney injury.  A physician with expertise in the renal system is preferred but not required.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service diseases of the urinary/renal system), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current urinary/renal system disability, to include residuals of a left kidney injury, other than prostatic hypertrophy?

b) If the Veteran has a current urinary/renal system disability, to include residuals of a left kidney injury, other than prostatic hypertrophy, is it as likely as not (a 50 percent or greater degree of probability) that the urinary/renal system disability began during service or was otherwise etiologically caused by service?

In rendering the opinion requested in b), the VA examiner should consider and address: 1) the Veteran's contention that he sustained an injury to the left kidney during a parachute jump; 2) that an excretory urogram revealed poor filling of the left kidney during service in 1963; and 3) that the Veteran is competent to report the observable symptoms of left side pain while on active duty and since that time even when his active duty service treatment records are negative for symptoms, or diagnosis of, the disorder.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for a urinary/renal system disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



